                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 19-cr-20112
                                                   Hon. Matthew F. Leitman
v.

D7, CHRISTOPHER WILSON,

     Defendant.
__________________________________________________________________/

               ORDER DENYING MOTION FOR BOND AND
             REVOCATION OF DETENTION ORDER (ECF #63)

      On May 9, 2019, Counsel for Defendant filed a Motion for Bond and

Revocation of Detention Order (the “Motion”). (See ECF #63). The Court held a

hearing on the Motion on June 20, 2019. For the reasons stated on the record at the

hearing, IT IS HEREBY ORDERED that the Motion is DENIED.


                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: June 20, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 20, 2019, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
